Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-17-2009

Bryon Taylor v. Ronnie Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1192




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Bryon Taylor v. Ronnie Holt" (2009). 2009 Decisions. Paper 1863.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1863


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 08-1192

                                   BRYON TAYLOR,
                                                        Appellant,
                                            v.

                                 RONNIE HOLT
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 06-cv-00436)
                     District Judge: Honorable Richard P. Conaboy
                       ___________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 2, 2009

             Before: SLOVITER, AMBRO, STAPLETON, Circuit Judges

                           ORDER AMENDING OPINION

       It appearing that the Not Precedential Opinion issued on February 3, 3009 contains
a typographical error with respect to a the statute citation on page 2 line 8, it is hereby
ordered that the opinion is amended as follows:


       On February 10, 2004, Taylor was sentenced to a term of imprisonment of 46
       months in United States District Court for the Northern District of Ohio, at D.C.
       Crim. No. 4:03-CR-0227, for a violation of 18 U.S.C. § 922(g)(1) (felon in
       possession of firearm).


For the Court,


Marcia M. Waldron, Clerk

Dated: February 17, 2009